Citation Nr: 9908379	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-34 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of L3-L4, L4-5 discogram, L4-L5 nerve root 
injection on the right, and bilateral lateral fusions from L4 
to S1, with foraminotomies at the indicated levels, to 
include degenerative disc disease, as secondary to service-
connected chronic lumbosacral strain.

2.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to December 
1969.

This appeal began after a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which, in part, denied the 
veteran's claim for an increased evaluation for service 
connected chronic lumbosacral strain.  The issue of service 
connection for intervertebral disc disease is an integral 
part of the veteran's claim and an intertwined issue for 
reasons stated below.  

This case was previously before the Board in February 1998, 
when it was remanded for a medical examination and an expert 
opinion.  The requested action was completed and the case has 
been returned to the Board for final appellate review.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
postoperative residuals of L3-L4, L4-5 discogram, L4-L5 nerve 
root injection on the right, and bilateral lateral fusions 
from L4 to S1, with foraminotomies at the indicated levels, 
to include degenerative disc disease, as secondary to 
service-connected chronic lumbosacral strain, is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.

The service connected lumbosacral strain does not result in 
more than some pain with motion, without associated findings 
over many years indicating greater impairment. 

2.  The veteran's lumbosacral strain is not productive of a 
severe strain, with listing of the whole spine to opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, or a narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
postoperative residuals of L3-L4, L4-5 discogram, L4-L5 nerve 
root injection on the right, and bilateral lateral fusions 
from L4 to S1, with foraminotomies at the indicated levels, 
to include degenerative disc disease, as secondary to 
service-connected chronic lumbosacral strain, is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The schedular criteria for a rating in excess of 20 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim of an 
increased rating for lumbosacral strain had been denied in 
the past, in part at least, on the grounds that the pathology 
and symptomatology due to degenerative disc disease and the 
residuals of the lumbosacral fusions were not service-
connected.  As pointed out in the prior Board remand of this 
case, the veteran refers to his low back disability as though 
all the pathology is part of his service connected 
disability, and the representative argues  that the entire 
disability picture should be rated as a single disease 
entity.  Clearly, then, the issue of service connection for 
the nonservice connected pathology is an inherent part of the 
veteran's claim for an increased rating and is an 
inextricably intertwined issue which the Board must address.  
The issue was set forth in a supplemental statement of the 
case issued in September 1998.

I.  Facts

A substantial portion of the evidence provided below is 
repeated from the evidence set forth in the Board's earlier 
remand decision.  

The veteran's service medical records reveal that in December 
1968 he reported a 10 day history of low back pain, with no 
apparent injury noted.  X-rays revealed spondylolysis at L4 
with spina bifida occulta at S1.  A January 1969 report notes 
that the veteran had low back pain and had been on Williams 
exercises without relief.  The impression was facet syndrome.  
A September 1969 report indicates that the veteran injured 
his ankle in a fall on stairs, and, of significance, noted 
"no other injuries."  An October 1969 report notes that the 
veteran reported to the orthopedic clinic at the Long Beach, 
California, Naval Hospital Station Dispensary reporting that 
he awoke at 2:00 AM with acute low back pain with radiation, 
and complaints of both feet being cold.  X-rays revealed 
bilateral spondylolysis, L4, marked, with spina bifida 
occulta, but no spondylolisthesis.  The consultation report 
noted that the veteran had a long history of intermittent low 
back pain with radiculopathy, initiated or aggravated by a 
twisting injury, and relieved with bed rest.  The report also 
notes that the recent episode began in the middle of the 
night when the veteran apparently rolled over, twisting his 
back.  Upon physical examination no gross deformity was 
noted, and negative neurologic findings, but moderate muscle 
spasm..  Another x-ray notation indicated L4-5 spondylolysis, 
lumbar at sacral vertebra, and spina bifida occulta at L6.

A December 1969 narrative summary of a Medical Board 
proceeding indicates that the veteran, as noted on the above 
October 1969 dispensary report, was evaluated on an 
outpatient basis at the Naval Hospital, Long Beach, and was 
admitted for the purpose of a Medical Board with a diagnosis 
of (1) spondylolysis, L4-L5, with lumbarization of the first 
sacral vertebra, and (2) spina bifida occulta of the last 
lumbar element.  The Board found that the veteran was 
handicapped in that he was unable to stand or march for 
prolonged periods of time, or undertake heavy lifting.  The 
Medical Board determined that the veteran's physical 
disability (spondylolysis, L4-L5, with lumbarization of the 
first sacral vertebra, and spina bifida occulta of the last 
lumbar element) was not incurred in nor aggravated by a 
period of active military service.  The recommendation of the 
Board was that the veteran be separated from military 
service.

The veteran's December 1969 separation medical examination 
report noted that, upon clinical examination, low back pain-
spondylolysis L4-L5 and congenital deformity of the lower 
vertebral element. 

A May 1970 VA orthopedic examination report, based on the 
veteran's reported history of recurrent low back pain, 
usually brought on by twisting, contained diagnoses of (1) 
spondylolysis of L4 vertebra, (2) lumbosacral strain, chronic 
(spina bifida occulta is of no clinical significance); 
transitional L5 vertebra not found, and  (3) obesity.  VA x-
ray studies and a report of an examination by a private 
physician, Charles Bishop, M.D., disclosed no findings of 
spondylolisthesis.  Dr. Bishop reported no neurological signs 
or manifestation involving the lower extremities.  

By rating action taken in July 1970, the RO granted service 
connection for lumbosacral strain.

The veteran was hospitalized by the VA in April 1971 
complaining of low back pain since 1968.  He reported the 
pain had recurred intermittently without any definite area of 
radiation.  On April 13, the report noted, the veteran fell 
"flat on his back on a concrete floor."  Deep tendon 
reflexes on the right could not be elicited.  Tender points 
were found in thew lumbar areas and gluteal muscles.  The 
diagnoses included spondylolysis and low back strain.  

In 1975 and 1976 VA examination and X-ray reports 
spondylolisthesis of L4 and L5, first degree, lumbosacral 
spine, bilateral spondylolysis, narrowing of the L4-L5 
interspace, anterior osteophytes of L4 and L5, symptomatic, 
chronic, congenital or developmental, was revealed.  A 
private physician furnished a report dated in September 1976 
giving a history that the original episode was in 1969, that 
he had another episode for which he was hospitalized 4 years 
earlier, and that the recent episode began on September 8, 
1976, when he was "roofing".  The major diagnosis was acute 
lumbosacral strain, severe.  Also diagnosed was questionable 
underlying spondylolisthesis.  

A March-May 1984 VA hospitalization report indicates that 
upon admission the veteran complained of low back pain 
without radiation.  X-rays revealed an L4 pars defect with a 
Grade I spondylolisthesis L4 on L5.  The veteran was 
initially admitted for epidural steroid treatment, and later, 
the report indicates that a provocative diskogram with nerve 
root injection was indicated.  This was accomplished, and the 
report indicates that the results were quite encouraging.  In 
May 1984 bilateral lateral fusions from L4 to S1 were 
performed, with foraminotomies at the indicated levels as 
well.  Postoperatively the report indicates that the veteran 
did very well, was up walking in his brace by the third day, 
and never had a temperature worth mentioning.  He continued 
to do well and was discharged.  The report indicated that the 
veteran's condition should be described as spondylolisthesis 
with degenerative disc disease and arthritic changes in his 
back.  The report concluded with the opinion that the veteran 
would be temporarily, and probably permanently, disabled from 
any real heavy labor.

An October 1983 hospitalization report from St. John Hospital 
noted low back pain due to a  recent fall.  An October 1983 
VA hospitalization report noted a fall in 1972, which 
resulted in hospitalization.  An April 1989 VA 
hospitalization report noted a history reported by the 
veteran of a lifting injury to his back earlier that month.

A May 1996 VA orthopedic examination report notes that upon 
physical examination the veteran was found to weigh 265 
pounds, and a slight levoconvex scoliosis of the lower 
thoracolumbar spine was found.  The examiner noted that he 
was moderately obese, particularly around the waist region, 
and muscle tenderness and acute muscle spasms were found.  
The lumbar spine region was found to be straight, with loss 
of the normal lordotic curvature at that level.  Moderate 
increased lordosis of the cervical spine was also noted.  The 
lumbar spine region was found to be abnormal on palpation, 
with the absence of the posterior spinal processes over the 
mid and lower portion of the lumbar spine.  Light touch, and 
to some extent, pinprick sensation were intact in both lower 
extremities.  X-rays of the lumbar spine documented 
levoconvex scoliosis of the lumbar spine, prior L4 and L5 
laminectomies, prior bilateral posterior bony fusion from L3 
to the sacrum, L1-L2, and L2-L3 disc space narrowing with 
anterior spur formation on adjacent vertebral bodies, and new 
(since 1-23-91) L2-L3 disc space narrowing with new 
retrolisthesis at this level; solid fusion of the prior 
posterior paraspinous bone fusion process could not 
completely be ensured.  The assessments were: (1) chronic low 
back pain secondary to prior acute lumbar spine injury during 
late 1968 or early 1969; subsequently spinal fusion and 
laminectomy were performed in 1984; significant paraspinous 
muscle spasms; sensory neuropathy noted on the left L4 nerve 
root dermatome; (2) new L2-L3 disc space narrowing since 1-
91; new retrolisthesis at this level, suggesting instability 
of the prior posterior bony fusion from L3 to the sacrum.  
The examiner opined that this may be the most significant 
contributing positive problem in the veteran's worsening low 
back pain.

An October 1996 report of a CAT scan of the lumbar spine 
notes that the impressions were: (1) disc degeneration 
throughout the lumbar spine with some progression at the L2-
L3 and L4-L5 levels since the previous 1991 examination; no 
evidence of acute disc herniation; (2) previous bilateral 
laminectomies at L4 and L5, with a lumbar fusion from L4-S1; 
(3) Grade I spondylolisthesis at L4-L5, which was unchanged; 
(4) progressive posterior vertebral body spurring a the L2-L3 
level, which was resulting in acquired spinal canal stenosis.

During a March 1998 examination by a private physician, the 
veteran reported weighing 276 pounds.  The examiner noted 
that the veteran had weighed 271 pounds during a prior 
examination in June 1997.  The veteran reported driving a car 
and working as a volunteer at a VA hospital.  The veteran 
also reported that no specific problem had increased his 
symptoms since June 1997.  He reported constant pain in his 
low back and radiculopathy in both lower extremities.  Range 
of motion of the lumbar spine was found to be forward flexion 
of 10 degrees; backward extension was 5 degrees; lateral 
flexion was 15 degrees in each direction.  The examiner 
indicated that these motions "were accompanied by increased 
complaints of pain."  The examiner also indicated that there 
was some numbness along the lateral aspect of the left lower 
leg area, but none in the right lower extremity.  Straight 
leg raising bilaterally at 90 degrees caused complaints of 
increased low back pain.  The veteran was noted to be using a 
cane, but the examiner indicated there was no objective 
reason for that.  The veteran reported that the cane helped 
decrease his low back pain.  The examiner noted that 
degenerative changes would be expected secondary to the 
spondylolisthesis (which was revealed by the October 1996 CT 
scan) and subsequent laminectomy, fusion, and foraminotomies, 
and that this condition would increase with time.  The 
examiner also indicated that the veteran's weight was also a 
contributing factor at this point.

The examiner noted that he did not think that the 
spondylolisthesis was caused by the inservice lumbosacral 
strain, and that "[o]ne would not anticipate the lumbosacral 
strain in and of itself would increase in severity or in the 
percent of disability."  No evidence of any objective 
neurologic deficit in the lower extremities was found.  The 
examiner also noted that he did "not believe that [the 
veteran's] postoperative residuals from L3, L4, L5 and the S1 
area are related to or were caused by his service-connected, 
chronic lumbosacral strain ... .  I do not believe the 
spondylolisthesis was caused by the lumbosacral strain."  
(underlining in original).

During an April 1998 VA examination the veteran reported his 
constant low back pain, radiculopathy into his lower 
extremities, his being able to go down, rather than up, 
stairs better, urgency for bladder and bowel movements for 
the past year, and problems with having erections.  The 
detail of the veteran's past service and post-service medical 
history indicates that the claims file was reviewed.  Upon 
physical examination the veteran was noted to "grunt and 
groan" frequently when asked to move, have a fairly straight 
lumbosacral spine, but was flexed at the hips, and had a 
slight limp with the right leg.  Upon motor examination 
weakness was noted subjectively diffusely in the lower 
extremities, but objectively, the examiner indicated that he 
did not find evidence of fasciculations, atrophy, nor true 
weakness.  The examiner indicated that the veteran did have 
positive straight leg raising with pain in his back and down 
his posterior thighs at about 70 degrees on both sides, but 
did not have a true radicular type of abnormal straight leg 
raising.  The impressions were:  (1) chronic back pain;  (2) 
spondylolisthesis, a chronic, congenital condition with 
bilateral pars interarticularis defects/fractures, which is 
routinely seen with this condition.  The examiner commented 
that this (spondylolisthesis) was presumptively the cause of 
the majority of the veteran's back pain; that 
spondylolisthesis would make his back more susceptible to 
stresses and strains, and would make him more likely to have 
disc bulging, disc disease, and bony spurring at other levels 
of his lumbosacral spine than if it was not present.  (3) 
spina bifida occulta was not of medical clinical 
significance;  (4) prominent obesity, which certainly could 
account for increasing pain and decreasing function.  The 
examiner commented that when he first did reflexes on the 
veteran's right leg he held his leg so tight that reflexes 
would not be present, but, with maneuvering the legs and 
distraction procedures, the physician was able to find a very 
nice, symmetrical, reflex response in the lower extremities.  
He also indicated that contrary to the veteran's complaints 
of weakness there was no evidence of weakness found in his 
lower extremities.  A normal anal wink response suggested 
that his bladder function would not be abnormal on a specific 
neurogenic basis.  The L2-3 abnormality seen on CT and MRI 
examinations were felt by the physician to be related to 
abnormal motion at the L2-3 pars interarticularis joints, 
caused by the spondylolisthesis at L4-5.  Sensory findings on 
examination were subjective, and were not felt to be born out 
by objective evidence.  The examiner concluded that the 
veteran's obesity, lack of conditioning, and multiple 
previous falls would contribute to the pain in his low back.

II.  Analysis

A.  Incurrence or Aggravation

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  The presumption of aggravation is not applicable 
unless the preservice disability underwent an increase in 
severity during service.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  In deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  See Hunt, 1 Vet. App. at 296-97.

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132 (West 1991).  The presumption of sound 
condition provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to those defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption exists only when there has been an 
induction examination in which the later-complained-of 
disability was not detected.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Also, 
statements of veterans relating to preservice history against 
his or her own interest are of no force and effect if other 
data do not establish the fact.  See 38 C.F.R. § 3.304(b)(3).

Further, as to the presumption of soundness, the veteran's 
spondylolysis is a congenital or developmental defect.  
Spondylolysis is defined as a dissolution of a vertebra; a 
condition marked by platyspondylis, aplasia of the vertebral 
arch, and separation of the pars interarticularis.  
Platyspondylis is a congenital (present at birth) flattening 
of the vertebral bodies, and aplasia is a lack of development 
of an organ or tissue, or of the cellular products from an 
organ or tissue.  See Smith v. Derwinski, 1 Vet. App. 235, 
236 (1991).

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).  Additionally, 
38 C.F.R. § 4.9 indicates that mere congenital or 
developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

"Under [38 U.S.C.A. § ] 1111, unless a defect, infirmity, or 
disorder is duly noted during the induction physical 
examination, a presumption arises that the veteran was sound 
when he entered the service until the presumption has been 
rebutted by clear and unmistakable evidence.  (citations 
omitted)  If the presumption of soundness is properly 
rebutted, the veteran is not entitled to service connected 
disability benefits unless he can show his condition was 
aggravated by military service."  (citations omitted); Winn 
v. Brown, 8 Vet. App. 510, 515 (1996).  "A defect is 'an 
imperfection that impairs worth or utility' or 'a lack of 
something necessary for completeness, adequacy, or 
perfection.' "  (citation omitted); Winn, at 516.

In that case the appellant had argued that 38 C.F.R. 
§ 3.303(c), noted above, which sets forth conditions, such as 
refractive eye disorders and personality disorders, the very 
nature of which connotes that the condition pre-existed 
service, was invalid because it contradicted § 1111.  The 
United States Court of Veterans Appeals noted that 
"[i]mplicit in that argument was that a congenital defect 
was a ratable disability since it would make no sense to 
invoke the presumption unless the condition involved would be 
a ratable disability."  The Court went on that "[w]hen the 
two sections are read together, the term 'defect' in section 
1111 necessarily means a defect that amounts to or arises 
from a disease or injury.  Only service connected 'disability 
resulting from personal injury suffered or disease 
contracted' is entitled to compensation under § 1110.  Id.  
The Court then concluded that "[i]t would be anomalous in 
the extreme to expand "disabilities" to include non-disease 
or non-injury entities such as congenital defects, and then 
allow their existence to be rebutted only by evidence of 
disease or injury when a congenital defect is neither a 
disease nor an injury.  Id.  Accordingly, spondylolysis is 
not the type of disease- or injury-related defect to which 
the presumption of soundness can apply.  Therefore, the 
veteran's spondylolysis must be presumed to have pre-existed 
his entry into military service.

VAOPGCPREC 82-90, issued in July 1990, prior to the Winn case 
noted above, also stated that when congenital, developmental, 
or familial defects become the basis for a disability service 
connection claim, "VA adjudicators ordinarily are justified 
in finding that such [defect], by its very nature, preexisted 
the claimant's military service." VAOPGCPREC 82-90, at 4.  
That opinion, however, also provided that "[i]f, during an 
individual's military service, superimposed disease or injury 
does occur, service-connection may indeed be warranted for 
the resultant disability."  In the present case, however, 
the only superimposed disability that occurred during service 
was lumbosacral strain, for which service connection was 
granted long ago.  Additional back pathology arose after 
service, especially spondylolisthesis and disc disease and 
other degenerative pathology, due to post service traumas 
beginning in 1971.  The various examinations performed during 
the 1970's, after discharge from service, indicated a 
significant injury in April 1971 and others that followed.  
There has been no medical evidence submitted which reveals 
any superimposed disease or injury other than lumbosacral 
strain , including any listed in § 3.309(a), that was 
incurred during the veteran's military service or within any 
applicable presumptive period.  

The Board acknowledges that there remains a question whether 
the veteran's intervertebral disc pathology first noted after 
service may be dissociated from the service connected 
lumbosacral strain.  This question will be discussed in the 
material below, including under the heading "increased 
rating".  

B.  Secondary service connection

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service 
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well 
grounded claim for secondary service connection.  A claim for 
secondary service connection must, as must all claims, be 
well grounded under 38 U.S.C. § 5107(a).  See Dinsay v. 
Brown, 9 Vet. App. 79, 86 (1996); Jones (Wayne), supra 
(requiring medical evidence showing relationship between 
service- connected disability and condition claimed to be 
secondarily service connected); see also Locher v. Brown, 9 
Vet. App. 535, 539 (1996); Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  There must be 
evidence that the disability claimed is proximately due to or 
the result of the veteran's service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The March-May 1984 VA hospitalization report noted above 
clearly indicates that the bilateral lateral fusions from L4 
to S1 were performed due to the veteran's post service 
intervertebral disc disease rather than his lumbosacral 
strain.  As indicated earlier in this decision, the reports 
of the various examinations from 1970 to 1976 and the reports 
from the private hospital and the VA hospital in 1983 point 
to an injury in 1971, an episode in 1976, and a fall more 
proximate to 1983 as causes of increasing disc pathology.  
Subsequent medical reports indicate postoperative falls and 
still more injuries to the veteran's low back.  The May 1996 
VA orthopedic examination report it indicated new L2-L3 disc 
space narrowing since January 1991 and new retrolisthesis at 
this level, suggested instability of the prior posterior bony 
fusion from L3 to the sacrum.  The examiner opined that this 
may be the most significant contributing positive problem in 
the veteran's worsening low back pain.

Spondylolisthesis is defined as forward displacement of one 
vertebra over another, usually of the fifth lumbar over the 
body of the sacrum, or of the fourth lumbar over the fifth, 
usually due to a developmental defect in the pars 
interarticularis.  See Smith v. Derwinski, 1 Vet. App. 235, 
236 (1991).  The veteran has other degenerative disease 
variously classified in his low back.  As this pathology 
condition appears after the veteran's discharge from service, 
the question remains whether any of the pathology is 
secondary to the service connected lumbosacral strain.  

The March 1998 examination, by a private physician, indicated 
that degenerative changes had been found, but that these 
would be expected secondary to the spondylolisthesis and 
subsequent laminectomy, fusion, and foraminotomies, and that 
this condition would increase with time.  The examiner also 
indicated that the veteran's weight was also a contributing 
factor at this point.  That examiner, as noted above, noted 
that he did not think that the spondylolisthesis was caused 
by the inservice lumbosacral strain, and that "[o]ne would 
not anticipate the lumbosacral strain in and of itself would 
increase in severity or in the percent of disability."  No 
evidence of any objective neurologic deficit in the lower 
extremities was found.  The examiner also noted that he did 
"not believe that [the veteran's] postoperative residuals 
from L3, L4, L5 and the S1 area are related to or were caused 
by his service-connected, chronic lumbosacral strain ... .  I 
do not believe the spondylolisthesis was caused by the 
lumbosacral strain."  (underlining in original).

Finally, the VA examiner in April 1998, as noted above, 
commented that spondylolisthesis was presumptively the cause 
of the majority of the veteran's back pain; that 
spondylolisthesis would make his back more susceptible to 
stresses and strains, and would make him more likely to have 
disc bulging, disc disease, and bony spurring at other levels 
of his lumbosacral spine than if it was not present.  Also, 
the L2-3 abnormality seen on CT and MRI examinations was felt 
by the physician to be related to abnormal motion at the L2-3 
pars interarticularis joints, caused by the spondylolisthesis 
at L4-5.  The examiner concluded that the veteran's obesity, 
lack of conditioning, and multiple previous falls would 
contribute to the pain in his low back.

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for secondary service connection requires 
medical evidence of a nexus between a service-connected 
disability and the condition claimed to be secondarily 
service connected, in order to be plausible, as noted above, 
and no such evidence has been submitted, the veteran's claim 
for postoperative residuals of L3-L4, L4-5 discogram, L4-L5 
nerve root injection on the right, and bilateral lateral 
fusions from L4 to S1, with foraminotomies at the indicated 
levels, to include degenerative disc disease, as secondary to 
service-connected chronic lumbosacral strain, must be denied 
as not well grounded.

C.  An increased evaluation for lumbosacral strain

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim which is 
not inherently implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1996) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's lumbosacral strain.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10.  Although 
the history of a disability must be considered, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In the May 1996 VA orthopedic examination report the examiner 
indicated that new L2-L3 disc space narrowing since January 
1991 and new retrolisthesis at this level, suggesting 
instability of the prior posterior bony fusion from L3 to the 
sacrum, may be the most significant contributing positive 
problem in the veteran's worsening low back pain.  The March 
1998 examination report, by a private physician, also 
indicated that degenerative changes would be expected 
secondary to the spondylolisthesis (which was revealed by the 
October 1996 CT scan) and subsequent laminectomy, fusion, and 
foraminotomies, and that this condition would increase with 
time.  The examiner also indicated that the veteran's weight 
was also a contributing factor at this point.  Significantly, 
the examiner indicated that "[o]ne 


would not anticipate the lumbosacral strain in and of itself 
would increase in severity or in the percent of disability."

As noted above, the veteran's lumbosacral strain has been 
assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295, which evaluates that disability.  
Under that code a severe strain, with listing of the whole 
spine to opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, or a 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion, warrants a 40 
percent rating.  With muscle spasm on extreme forward 
bending, and a loss of lateral spine motion, unilateral, in 
the standing position, a 20 percent evaluation is warranted.

Thus, evaluating the veteran's lumbar spine symptomatology 
under this code would not result in more than a 20 percent 
rating, as the preponderance of the evidence indicates that 
the veteran has no symptomatology of the service connected 
low back strain that comports with the symptomatology 
necessary for a 40 percent evaluation, the maximum allowable 
under this code.

The VA examiners in March and April 1998 clearly dissociate 
the veteran's degenerative and intervertebral disc pathology 
from the service connected lumbosacral strain.  In fact, the 
examiners indicate that the veteran's symptomatology is due 
to pathology unrelated to the lumbosacral strain he had in 
service.  There are no current medical findings implicating 
the service connected strain.  

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating for the service-
connected disability, standing alone, has been assigned in 
accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  There is absolutely no medical evidence 
indicating that the veteran's service-connected lumbosacral 
strain, standing alone, causes pain or any limitation of 
motion.  There is no medical evidence to show that any other 
symptom, including weakness or incoordination, is due to 
service-connected lumbosacral strain.  There 


is, therefore, no basis for the assignment of a schedular 
rating in excess of 20 percent for the veteran's lumbosacral 
strain.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 4.45; 
DeLuca, supra.

In reaching this decision the Board considered the issue of 
whether the veteran's service connected disability, standing 
alone, presented an exceptional or unusual disability picture 
such that referral to the appropriate officials for 
consideration of an extraschedular evaluation is warranted.  
See 38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 Vet. 
App. 406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
or frequent periods of hospitalization, due solely to the 
service connected disability, as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board concludes that referral to the appropriate 
officials for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.

In reaching this decision the Board also considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for postoperative residuals of L3-L4, L4-5 
discogram, L4-L5 nerve root injection on the right, and 
bilateral lateral fusions from L4 to S1, with foraminotomies 
at the indicated levels, to include degenerative disc 
disease, as secondary to service-connected chronic 
lumbosacral strain, is denied

An increased evaluation for chronic lumbosacral strain, 
currently evaluated as 20 percent disabling, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


- 17 -


